Citation Nr: 1416270	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a right femur fracture.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The rating decision on appeal separately and specifically denied service connection for depression, anxiety and posttraumatic stress disorder (PTSD).  However, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board has accordingly recharacterized the claim to encompass all diagnosed psychiatric disorders.    

The Veteran's representative submitted a written brief in January 2014, which enclosed a psychologist's report of examination.  The representative provided a waiver of original RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).


FINDINGS OF FACT

1.  The Veteran's fractured right femur was incurred prior to service, with residuals that did not increase permanently in severity during service.

2.  The Veteran does not have a psychiatric disorder that is incurred in or otherwise etiologically related to service.

3.  The Veteran has no service-connected disabilities.
CONCLUSIONS OF LAW

1.  The requirements for service connection for residuals of fracture femur have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2.  The requirements for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013). 

3.  The requirements for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In July 2012 the RO sent the Veteran a letter advising him of the elements required to establish entitlement to service connection, including the disability-rating and effective-date elements.  The letter also advised him of the evidence required to support entitlement to a TDIU, and of the respective responsibilities of the claimant and VA in obtaining such evidence.  The Veteran had ample opportunity to respond prior to issuance of the rating decision on appeal. 

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs), service personnel records and available post-service medical evidence identified by the Veteran have been obtained.  The RO asked the Social Security Administration (SSA) for the Veteran's SSA disability file, but that agency advised the RO in writing that all records pertaining to the Veteran had been destroyed.  The Veteran was advised of his entitlement to a hearing in conjunction with his appeal, but he declined.  The Veteran has also been afforded appropriate VA medical examinations.  The Veteran has not asserted that there is any existing evidence that should be obtained before the Board adjudicates the issues on appeal, and the Board is also unaware of any such evidence.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.





Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychotic disorder becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

The VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  8 U.S.C.A. § 7104(c).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  However, the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of a Fractured Right Femur

Service treatment records (STRs) show that in January 1973 the Veteran was examined for entry into service.  The self-reported Report of Medical History is silent in regard to any broken bones prior to service, and the Veteran denied having had any prior history of operations or inpatient hospitalization.  The corresponding Report of Medical Examination shows current evaluation of the lower extremities as "normal" and a PULHES profile at enlistment of L-1.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service.  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

During service the Veteran presented in February 1973 complaining of localized pain in the area of an old healed fracture of the right femur.  X-ray showed trochanteric bursitis secondary to left [sic] fractured femur two years previously; the radiologist's impression was status post proximal right femoral diaphyseal fracture with pinning defect and marked callous formation.  The Veteran was placed on temporary light-duty physical profile from March 2 to March 5 for what was described as an old fracture, symptomatic; the profile excused the Veteran from physical conditioning (PC) or marching but no formal PULHES profile was entered.  On March 5, 1973, the Veteran was again placed on profile (no running, marching or PC) for the remainder of basic training due to bursitis of the right hip.  On March 7, 1973, a clinical note states the Veteran was discharged from treatment after two treatments with ultrasound; he was by then pain-free.

STRs are silent in regard to any complaints related to the right leg from March 1973 to February 1974.  In February 1974 the Veteran presented to the service medical clinic complaining of right hip pain and requesting a permanent profile so that he would not be placed on the "augmentee" duty list.  He was thereupon referred to the orthopedic clinic to determine whether he was capable of full duty.  In response, an orthopedic note in March 1974 states the Veteran had complained of pain in the leg when running or standing for long periods; examination showed a healed suture line of the right thigh and was otherwise within normal limits, and X-ray showed a well-healed fracture of the right femur.  The orthopedist recommended not more than a level 2 profile.  Thereafter in March 1974 the Veteran's diagnosis was duly revised to "status post fracture right femur - healed" and he was medically qualified for worldwide duty requiring no duty restrictions.  His current profile, which had until then been L-1, was changed to L-2.

In August 1975 the Veteran had a separation examination in which he endorsed having had an operation in 1969 for fractured femur, and the reviewing physician noted complaint of pain in the leg when running or when standing for long periods.  The corresponding Report of Medical Examination shows current examination of the lower extremities as "normal" and current PULHES profile of L-1.

Treatment records from Specialty Medical Center in August 2006 show the Veteran presented complaining of a sore right upper leg.  The Veteran explained he had broken his leg in an automobile accident at age 16, and the leg had been sore for the past month.  The clinical impression was right trochanteric bursitis.

The Veteran had a VA general medical examination in March 2012, performed by a physician.   The Veteran reported having fractured his right femur in an automobile accident in 1969; he underwent surgery at that time and a pin was placed but later surgically removed.  The Veteran complained of recurrent pain "like a hot knife" in the right thigh.  Examination showed the Veteran to have a slightly slow and antalgic gait; the extremities showed chronic trophic changes.  The examination report is silent in regard to any specific observations of the right leg or thigh.  The examiner diagnosed right femoral fracture status post-surgery in 1969, but did not cite any current residuals of such fracture.   

The Veteran submitted a Statement in Support of Claim in July 2012 in which he stated he reinjured his leg in basic training, resulting in mild pain for the following 15 years that subsequently became worse to the point of being unbearable.  

The September 2012 rating decision on appeal denied service connection for residuals of a right leg fracture based on a determination that the injury occurred prior to service and was not permanently worsened as a result of service.

The Board finds at the outset that the Veteran is shown by clear and unmistakable evidence to have incurred his fractured femur prior to service.  Although his enlistment examination in January 1973 is silent regarding any abnormality of the lower extremities, an X-ray just one month later demonstrated a previous fracture with pinning defect and marked callous formation.  This is consistent with the Veteran's report of having had an automobile accident in 1969 with fractured femur that required surgical correction.

Turning to the question of aggravation during service, the Veteran was treated for right leg pain in March 1973 (which is shown to have resolved in a matter of days) and again in February-March 1974.  Thus, he did demonstrate right leg pain during service.  However, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  In this case, the enlistment physical examination and the separation physical examination both found the lower extremities to be "normal" and both examinations assigned PULHES profiles of L-1.  The Board concludes that objective medical evidence of record shows the underlying preexisting condition clearly and unmistakably did not undergo permanent worsening during service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical examiners and providers. 

The Veteran has reported that for 15 years after discharge from service he had mild right leg pain.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds in this case that the Veteran's current account of having had leg pain for 15 years after discharge from service is not credible, in that it is inconsistent with his report to Specialty Medical Center in August 2006 of having had soreness in the right leg only for the past month.  In resolving the inconsistency, the Board notes that lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In sum, based on the evidence and analysis above the Board has found that the Veteran's fractured right femur was clearly and unmistakably incurred prior to service, with residuals that clearly and unmistakably did not increase permanently in severity during service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.     

Service Connection for a Psychiatric Disorder

STRs show that in January 1973 the Veteran was examined for entry into service.  The self-reported Report of Medical History denied any previous history of depression or excessive worry or nervous trouble of any sort, and the corresponding Report of Medical Examination shows current psychiatric evaluation as "normal."

STRs show no complaint of psychiatric problems during service, although in March 1975 he was referred to the Mental Health Clinic (MHC) for weight control evaluation because he was not following his prescribed diet.  In August 1975 the Veteran had a separation examination in which he again denied any history of depression or excessive worry or nervous trouble of any sort, and the corresponding Report of Medical Examination again showed current psychiatric evaluation as "normal."  His PULHES profile at discharge was S-1.

A treatment note from Specialty Medical Center in February 2002 shows history of depression for 9 years (i.e., since approximately 1993).  The current diagnosis was depression.

Treatment notes from Teton Free Clinic in July 2010 show the Veteran was treated for moderate depression.  The notes are silent in regard to any association between the current depression and service.

The Veteran received VA inpatient treatment during the period December 21, 2011, to January 6, 2012.  The discharge diagnosis was depression.

The Veteran had a VA examination in March 2012, performed by a psychologist.   The Veteran reported that he had been abused during childhood by his alcoholic father.  The Veteran had been twice married and twice divorced; he was currently between jobs and living in a motel.  The Veteran stated he had been depressed since hurting his leg in service, which caused him to be physically inactive and unable to lose weight; he was thereupon "kicked out" of service for being unable to lose weight.  The Veteran stated he had been previously diagnosed by a VA psychiatrist with recurrent severe major depressive disorder (MDD), non-psychotic.   

The examining VA psychologist performed a mental status evaluation (MSE) and noted observations.  The examiner diagnosed current depressive disorder not otherwise specified (NOS); no other psychiatric disorders were diagnosed.  The examiner did not articulate an opinion regarding a relationship between the current psychiatric diagnosis and service.

The Veteran submitted a Statement in Support of Claim in June 2012 in which he asserted his depression began during his "last years of service."  The Veteran stated his injured leg affected his ability to exercise and lose weight, and pressure from his commander compounded his problem.  The Veteran had planned to be married in June 1975 but he fiancée rejected him in favor of someone else; this pushed the Veteran over the edge and he lost interest in everything, including his career.  He was discharged from service for failure to meet the weight standard.  Since service he had drifted from one entry-level job to another and had never been able to settle down.  He had been married twice and divorced twice and had no significant relationships since 1995.  In December 2011 he was hospitalized for suicidal ideation and in March 2012 he was hospitalized for suicide attempt.

The Veteran's son submitted a letter in July 2012 asserting the Veteran had gone from being a great cook in restaurants to a person who could hardly go on walks and was no longer able to cook.  The Veteran's mood had grown darker over the years and he lost his former spark.

The Veteran's ex-spouse Ms. JC submitted a letter in July 2012 stating she was married to the Veteran for 10 years, during which the Veteran's depression and emotional issues made him very hard to live with.  The Veteran was emotionally abusive to the point where Ms. JC could no longer live with him; she therefore left and got a divorce.

The Veteran's friend Mr. JGC submitted a statement in July 2012 attesting he had known the Veteran since they served together in 1974 [sic].  Mr. JGC became aware of the Veteran's depressive symptoms that began in approximately 1976 and were associated with the dissolution of the Veteran's first marriage.

An August 2012 VA treatment note associated with the Veteran's electronic VA file, Virtual VA, shows the Veteran was discharged from the Homeless Residential Program with diagnoses of MDD, generalized anxiety disorder (GAD) and PTSD.  The treatment record states that the specific trauma resulting in the diagnosis of PTSD was the death of the Veteran's parents when he was a teenager; other treatment notes in Virtual VA diagnose PTSD (childhood trauma) and imply the specific trauma was that the Veteran was frequently beaten by his alcoholic father.

In August 2012 the Veteran submitted a claim seeking service connection for PTSD.  In a Statement in Support of Claim dated later that month the Veteran stated he had been diagnosed with PTSD by a VA psychiatrist in March 2012, although the Veteran himself was not aware of the diagnosis at that time.  The Veteran stated his PTSD was a result of his parents dying when he was 15-17 years old.  During basic training he re-injured his leg that had been previously broken when he was 16, which caused running and other physical activities to become more difficult.  His weight continued to increase and he was unable to meet service weight standards.  He did not seek mental health treatment because he had been taught to "suck it up and keep going." Also in 1975, his fiancée left him for another man.

The Veteran was examined by a VA psychologist in August 2012.  The Veteran described his childhood as "poor" due to an abusive and alcoholic father; the Veteran's mother died when the Veteran was 15 and his father died several years later.  The Veteran described being shy and isolated during high school.  The Veteran stated he did not like military service and that he was discharged from service because he wrote a threatening letter to the President; he also had trouble maintaining physical standards due to being overweight.  After discharge from service the Veteran had a history of failed marriages and lack of social contact, with symptoms of depression, interpersonal difficulties and being easily irritated by others.  

The examining psychologist performed an MSE and noted observations in detail.  The psychologist diagnosed MDD, recurrent and moderate; no other psychiatric disorders were diagnosed.  The psychologist stated it is less likely than not that the Veteran's depression is related to service.  As rationale, the examiner stated that although the Veteran reported symptoms of depression during his service years he also stated that his symptoms changed after he broke up with his fiancée.  Further, the Veteran described a childhood full of chronic adjustment difficulties, abuse and parental death.  It appeared that the Veteran's interpersonal difficulties, difficulties with overeating, lack of motivation and feelings of hopelessness began prior to service.

The September 2012 rating decision on appeal specifically denied service connection for psychosis, anxiety, depression and PTSD.

Records associated with Virtual VA show that in September 2012 the Veteran reported during inpatient treatment that he had been depressed since childhood secondary to being raised by an abusive, alcoholic father; in discussing his active service he mentioned having written a letter to the President that got him into trouble but he did not mention any depression in service.  

Also associated with Virtual VA is a June 2013 primary care clinic (PCC) treatment note documenting treatment of a number of physical complaints.  During treatment the Veteran endorsed a 50-year history of binge eating (i.e., since approximately 1963).
 
A VA Mental Health Clinic (MHC) treatment note dated in August 2013, which is associated with the Veteran's file in Virtual VA, shows the Veteran endorsed having been depressed since childhood.  In describing his time in service, the Veteran reported having written a threatening letter to the President, but he did not mention being depressed in service by his weight, his right leg or his broken engagement. The attending physician diagnosed MDD and GAD; also diagnosed was obsessive-compulsive personality disorder.

The Veteran was examined in January 2014 by Dr. Albert Fink, a psychologist.  Dr. Fink stated that in addition to interviewing the Veteran by telephone he reviewed the claims file and the Veteran's VA records.  Dr. Fink stated the Veteran had no mental health treatment prior to service or during service but had one major depressive episode during service due to a relationship termination and weight problem.  Dr. Fink diagnosed severe recurrent MDD and "binge eating disorder," which is a diagnosis recognized by the DSM-V but not by the DSM-IV.  Dr. Fink stated that per the DSM-V the impact of comorbidity of MDD and "binge eating disorder" is significant, with the total impact being greater than either disorder considered separately.  Dr. Fink concluded that the data from VA examinations, current MSE and the Veteran's statement point to affective difficulties that first appeared while the Veteran was in service.  The depressive symptoms were identified as being related both to a relationship breakdown and with weight gain associated with a physical injury that limited physical activity and ultimately resulted in the Veteran's failure to pass a military physical, leading to his discharge from service.  The record indicates that following discharge from service the Veteran's depressive episodes increased in intensity and frequency, as did binge-eating, requiring psychiatric hospitalization and outpatient mental health treatment.  

The Board notes at the outset that the Veteran has not been formally diagnosed with a psychotic disorder.   Service connection for such disorder can accordingly not be considered.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has been competently diagnosed with PTSD, GAD, depressive disorders (variously characterized as depression, depressive disorder NOS and MDD) and also with "binge eating disorder."  Accordingly, the first element of service connection is met for these diagnoses.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran's diagnosis of PTSD is clearly based on childhood trauma(s).  The Veteran did not participate in combat and has not alleged any verified or verifiable noncombat-related stressors.  Service connection for PTSD is not indicated.

There is no indication in the record that diagnosed GAD is etiologically related to service.  The Veteran was diagnosed on occasion with obsessive-compulsive personality disorder, but personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In regard to depressive disorder and an associated eating disorder, the medical opinion of record is conflicting, with the VA psychologist in August 2012 providing an opinion against service connection but Dr. Fink providing an opinion in January 2014 supporting service connection.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board finds in this case that the opinion of Dr. Fink is less probative under the standard of Nieves-Rodriguez because Dr. Fink reviewed the paper claims file, but did not have access to the Veteran's file in Virtual VA as did the VA examiner.  The file in Virtual VA documents that the Veteran reported to several different VA providers that his depression began in childhood, and also documents that the Veteran did not allude to events in service during any of his psychiatric clinical visits.  Thus, Dr. Fink did not have the requisite factual predicate to support his opinion.  

Dr. Fink appears to have accepted the Veteran's self-reported symptoms during service at face value.  Medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993).  However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, the Board finds that the Veteran's account of symptoms and events in service, on which Dr. Fink relied, are inconsistent with the objective medical evidence of record as documented by STRs.  

First, Dr. Fink admits the Veteran had no psychiatric treatment in service but cites a "major depressive episode" in service.  This is flatly contradicted by the Veteran's own Report of Medical History at the time of separation in which he specifically denied any history of depression or excessive worry.  

Further, Dr. Fink repeats the Veteran's theory that leg pain caused lack of activity which caused weight gain which in turn caused depression, but this is also contrary to the objective evidence as documented in STRs.  The Veteran was shown to be already overweight during his enlistment physical examination in January 1973; in fact the Veteran was originally determined to be physically disqualified for enlistment or induction because he was 10 pounds overweight, but the disqualification was overruled and the Veteran was allowed to enlist.  Thus, the Veteran's eating disorder clearly did not begin in service as asserted by Dr. Fink. In contrast, the VA examiner stated the Veteran's problems with depression and overeating began prior to service, which is consistent with the objective evidence of record. 
  
As noted in the discussion above relating to the claimed residuals of right femur fracture, STRs show the Veteran had a temporary profile during basic training that limited him from running, marching or physical conditioning, but there is no indication of any limitation of activities after the Veteran completed basic training.  STRs show the Veteran was "grossly overweight" in January 1974, at which time he still had an L-1 profile (and thus was not limited in his physical activities).  Further, Virtual VA records demonstrate the Veteran endorsed overeating since approximately 1963, well prior to service.  Thus, the record does not suggest that the Veteran's weight gain was due to forced physical inactivity during service, as the Veteran asserts on appeal and as Dr. Fink accepts.    

For the reasons cited above, the Board finds the opinion of the VA examiner to be more probative than that of Dr. Fink.

Turning to the lay evidence of record, the Veteran asserts his depression began during service, but this is internally inconsistent with his own Report of Medical History at separation.  He also reports continual depression since discharge from service, but without any in-service symptoms, any post service reports of symptoms are just that, post service, which does not support a conclusion of in-service incurrence.  Mr. JGC, who served with the Veteran during the Veteran's last few months of service, significantly does not assert having witnessed the Veteran to be depressed during service; instead, Mr. JGC stated he was aware the Veteran became depressed in 1976, after separation from service and due to an event unrelated to service (i.e., his recent divorce).  The Veteran's son and his ex-spouse credibly asserted having witnessed the Veteran's depressive behavior at some time after service, but there is no indication how long after separation from service these observations were made.

In sum, the Board finds the Veteran's diagnosed psychiatric disorders (GAD, PTSD, depressive disorder and binge eating disorder) were not incurred in or otherwise related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to a TDIU

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran does not satisfy the disability percentage requirements articulated in 38 C.F.R. § 4.16(a), consideration may be given to award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Evidence and Analysis

The Veteran has asserted on appeal that he is precluded from gainful employment by his right leg disorder and/or depression.  The Board has found these two claimed disorders are not service-connected, so they cannot serve as a basis for award of a TDIU.

The Veteran in fact has no service-connected disabilities.   The Board is accordingly unable to consider entitlement for TDIU under the provisions of 38 C.F.R. § 4.16, and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for residuals of a fractured femur is denied.

Service connection for a psychiatric disorder is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


